Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 40-68 are finally rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lin (8,950,597). Lin discloses a tool holder comprising a tool holder body (10) comprising a plurality of tool retainers (112), each tool retainer for removably holding a tool of a plurality of L-shaped tools, and a lock door (20 and /or 30) separable from the tool holder body and movable about a pivot pin (12) to an open position (not shown but with 20 folded away from 10) and about the pivot pin to a closed position (Figure 1) to secure each L-shaped tool of the plurality of tools within the tool retainers, and one or more posts (the free end portions defining 111) to secure the tools in place in order to prevent the tools from being removed when the lock door is in the closed position. .
As to claim 41 and 60-61, the tool holder is configured for holding at least one of a round or hexagonal L-shaped tool. 
As to claims 42 and 52, the tool retainers are configured to hold tools of  different sizes. 
As to claims 43, 53-54 and 62, when a tool is coupled with the tool holder, a short leg of the tool extends at a 90 degree orientation with respect to a major dimension of one or more tool retainers and a long leg of the tool from a bottom of the one or more tool retainers.  
As to claims 44 and 55, Lin discloses a tool being prevented from being removed from the one or more tool retainers when the lock door (20) is in the closed position independent of a vacancy of one or more neighboring tool retainers.
As to claims 45, 56 and 63-64, Lin discloses wherein the lock door moves to the open position by rotating away from a back panel of the tool holder body.  
As to claims 46, 57 and 65, Lin discloses the tool retainers arranged in a single row. 
As to claims 47, 58 and 66, Lin discloses the tool retainers comprising one of holding tubes, pockets and slots. 
As to claims 48 and 59, Lin discloses one or more posts (between adjacent grooves 112) secure a tool in place in order to prevent the tool from being removed when the lock door is in the closed position. 
  As to claims 50-51 and 67-68, Lin discloses one or more securing protrusions (locking portion located on inner surface of 22) interlocking with a back panel in order to snap fit to the back panel and secure the lock door in place by a lock. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-41 and 43-47 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 2 and 7, 4 and 7, 5 and 7, 7, 7 and 8, and 7, respectively, of U.S. Patent No. 9,193,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the indicated already patented claims, or are obvious thereover.

Claims 40-41 and 43-47 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 14 and 18, 16 and 18, 18, 18, 18 and 19, and 18, respectively, of U.S. Patent No. 9,193,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the indicated already patented claims, or are obvious thereover.

Claims 42 and 52 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 or claim 18 of U.S. Patent No. 9,193,062 in view of Lin (8,950,597). The patented structure of U.S. Patent No. 9,193,062 discloses but does not claim the plurality of tool retainers configured to each hold a tool of a different size. However, as demonstrated by Lin, it was previously known to provide a similar tool holder with a plurality of tool retainers configured to each hold a tool of a different size. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool holder of U.S. Patent No. 9,193,062 with a plurality of tool retainers configured to each hold a tool of a different size in the manner of Lin as claimed, as such a modification would predictably provide a tool holder for various sized hexagonal wrenches as is common in the tool field. 

Claims 49-51 and 53-58 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 7 and 12, 7 and 10 and 12, 3 and 7, 4 and 7, 5 and 7, 7, 7 and 8, and 7, respectively, of U.S. Patent No. 9,193,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the indicated already patented claims, or are obvious thereover.

Claims 49, 51, 53-54 and 56-58 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 18 and 20, 15 and 18, 16 and 18, 18, 18 and 19 and 18, respectively, of U.S. Patent No. 9,193,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the indicated already patented claims, or are obvious thereover.

Claims 59-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 or 22, 14, 15, 16, 17, 18, 19, 19, 23, and 20, respectively, of U.S. Patent No. 9,193,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the indicated already patented claims, or are obvious thereover.

14.	Applicant’s arguments and amendments, filed July 28, 2022 with respect to the grounds employing Lin are maintained. The now pending claims are not seen to distinguish from the previously patented claims of the  earlier application. The recited “posts” are not seen to distinguish from the disclosed free end portions defining 111 of Lin, as the term “post” is not so particular or limited by definition to distinguish what applicant sets forth as a “post” from the raised structure defining 111 in Lin. 
	As to the double patenting rejections, such are maintained as the previous patent claims what applicant now claims, or the present claims are obvious thereover as explained above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG